Citation Nr: 0002937	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  88-54 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from June 1961 
to December 1961 and on active duty from December 1961 to 
October 1971 and from January 1972 to January 1975.

By a May 1991 RO decision, the veteran's claim for an 
increased (compensable) rating for a psychiatric disability 
was denied; and he appealed this decision to the Board of 
Veterans' Appeals (Board).  In June 1992, the Board remanded 
the veteran's claim to the RO for further development.  By a 
June 1993 decision, the RO granted the veteran an increased 
rating, to 30 percent, and recharacterized his service-
connected psychiatric disability as PTSD.  In June 1994, the 
Board denied the veteran's claim for an increase in a 30 
percent rating; and he appealed this decision to the United 
States Court of Veterans Appeals (which has been recently 
renamed the United States Court of Appeals for Veterans 
Claims (Court)).  By a May 1995 Court order, that portion of 
the Board's June 1994 decision which denied the veteran an 
increased rating for PTSD was vacated, and the case was 
remanded to the Board.  In September 1995 and November 1997, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development.  The case was returned to the Board 
in September 1999. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than definite social and industrial impairment and no more 
than occupational and social impairment with occasional 
decrease in work efficiency.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training from June 1961 
to December 1961 and on active duty from December 1961 to 
October 1971 and from January 1972 to January 1975.  The 
veteran's service personnel records reflect he had combat 
service in the Republic of Vietnam.

During active duty, in February, March, and April 1971, the 
veteran was hospitalized for treatment of schizophrenic 
episodes.

By a May 1976 RO decision, service connection for paranoid 
schizophrenia was granted and a noncompensable evaluation was 
assigned.  By a November 1976 RO decision, the veteran's 
rating was increased from 0 to 30 percent.  By a June 1981 RO 
decision, the veteran's rating was reduced from 30 to 10 
percent; and by an October 1986 decision, the veteran's 
rating was further reduced from 10 to 0 percent. 

In a September 1990 statement, the Louisiana Department of 
Public Safety and Corrections indicated that the veteran had 
resigned from his position as a correctional officer in 
September 1990 and was looking for a new job as an accounting 
technician. 

In an April 1991 application for Social Security 
Administration (SSA) benefits, the veteran indicated that a 
variety of physical disabilities (including residuals of a 
gunshot wound to the face and back problems) prevented him 
from working.  He did not describe any psychiatric problems.  
He noted he had last worked in an adult correctional facility 
from 1986 to 1990.  He said his social contacts, included 
visits with friends, relatives, and neighbors.  He also said 
he could drive a car and ride the bus. 

In a June 1991 statement, Randall J. Smith, M.D., indicated 
that the veteran had been coming to his office since December 
1987.  Dr. Smith opined that the veteran could be declared 
disabled by the military and Social Security Department based 
on his gunshot wound residuals, high blood pressure, 
bilateral carpal tunnel syndrome, and schizophrenia.

The veteran underwent a VA psychiatric compensation 
examination in October 1992.  During the examination, it was 
noted he had served in Vietnam and had been exposed to 
multiple stressors in combat.  After his release from active 
service, the veteran said, he had worked as a security guard 
and as a corrections captain.  He reported having worked at 
Angola State Prison from 1986 to 1990, and then retired due 
to multiple physical problems.  It was noted that he did not 
have any female friends but had a number of male friends.  It 
was noted that he had been married twice.  His first marriage 
was from 1962 to 1966; and his second marriage was from 1968 
to 1971.  He said he had two children from the first marriage 
and one child from the second marriage.  As for current 
complaints, he said he had sleep difficulty and took 
prescription medication as treatment for such.  He did not 
describe himself as particularly anxious or depressed, and he 
denied having any PTSD symptoms.  It was noted that there was 
no evidence of alcohol or drug use over the past 15 to 20 
years.  On objective examination, he denied having any 
delusions, auditory or visual hallucinations, or suicidal or 
homicidal ideation.  His mood appeared to be euthymic; and 
his affect was mood congruent without any over-lability.  The 
Axis I diagnosis was an organic anxiety disorder, secondary 
to a gunshot wound above the left eye; and the Axis II 
diagnosis was an organic personality disorder, secondary to a 
gunshot wound above the left eye. 

During an April 1993 VA psychiatric examination, the veteran 
related a number of symptoms which were consistent with PTSD 
including flashbacks, nightmares, decreased sleep, isolative 
behavior, a sense of a foreshortened future, and recurrent 
memories of traumatic events.  He said he tended to be rather 
isolated, and stayed at home with his father.  The examiner 
noted that the veteran was moderately anxious.  The veteran 
preferred not to talk about his combat experience and it was 
noted that he had some gaps in his memory regarding such.  He 
had no current symptoms of mania or a psychosis.  On 
objective examination, the veteran was alert and oriented 
times three.  His attention and concentration appeared to be 
intact.  His mood was euthymic; and his affect and mood were 
congruent.  He denied having homicidal and suicidal ideation, 
or auditory or visual hallucinations.  His memory was intact 
for immediate, recent, and remote events and his ability to 
complete calculations was intact.  He appeared to be a little 
anxious at times when describing events related to Vietnam 
and preferred to avoid discussion of these events.  It was 
noted that there was no evidence of loose associations or a 
flight of ideas.  The Axis I diagnosis was mild to moderate 
PTSD.  The examiner opined that the veteran did not have 
schizophrenia, and pointed out that he was not on any 
psychiatric medication at the present time.

SSA documents, received at the RO in June 1993, reflect that 
the veteran's claim for SSA disability benefits was denied in 
September 1992.  Thereafter, the veteran appealed to the SSA 
Appeals Council.  In an Order of the Appeals Council, it was 
noted that while the previous SSA decision had found that the 
veteran had severe mental impairment, there was no rationale 
for such a finding.  Further, the Appeals Council pointed out 
that considered evidence (a psychiatric review technique 
form) did not, in fact, reflect that the veteran's mental 
impairment was severe but rather indicated that there was 
insufficient information to make a determination as to 
whether he had deficiencies of concentration and episodes of 
deterioration or decompensation in work or work-like 
settings, among other things.  The Appeals Council remanded 
the veteran's claim for disability benefits back to a SSA 
Administrative Law Judge for review.

By a June 1993 decision, the RO granted the veteran an 
increased rating, to 30 percent, for his service-connected 
psychiatric disorder and recharacterized such as PTSD.

During a September 1994 VA general medical compensation 
examination, the veteran had normal neurological findings.  
It was noted that his memory was decreased for his age and 
that his concentration was normal.  It was also noted that he 
was capable of managing his benefit payments. 

The veteran underwent a VA psychiatric compensation 
examination in June 1996.  He reported he had last worked in 
1990, at the Angola State Penitentiary; he related he quit 
that job because, among other things, his previous combat 
experience was causing him problems.  He related that he 
occasionally thought about the war, particularly when the 
media focused on such.  He denied having any delusional 
ideation or hallucinations.  He denied experiencing any 
nightmares or flashbacks, and denied being easily startled or 
hypervigilant.  On mental status examination, he was casually 
dressed.  He was alert, oriented, cooperative, and anxious.  
His speech was normal in volume but slightly pressured.  He 
was not depressed, suicidal, or homicidal.  He was not 
delusional or hallucinatory.  His fund of knowledge was 
adequate.  His memory and judgment were intact.  His insight 
was fair.  He was able to handle his own affairs.  The Axis I 
diagnosis was PTSD by history.  His global assessment of 
functioning (GAF) score was 70.

In October 1996, the veteran was hospitalized at a VA 
facility.  Prior to his admission, he said, he started 
feeling bad after looking at some old photos of his brother 
(who had committed suicide).  He also said he had experienced 
an anxiety attack (prior to his admission to the hospital) 
and was fearful that he might commit suicide.  He denied 
having a startle reaction or nightmares and said he had some 
flashbacks.  On mental status examination, he was oriented 
times three, and was cooperative.  His speech was normal in 
rate and volume.  He had a congruent affect, and smiled at 
times.  He had no auditory or visual hallucinations, 
paranoia, or homicidal or suicidal ideation.  He was goal 
directed.  During the course of the hospitalization, he was 
given medication for depression and anxiety.  At the time of 
hospital discharge, the veteran reported feeling fine, said 
he was sleeping well, and denied having any suicidal 
ideation.  The Axis I diagnoses were depression (not 
otherwise specified with anxiety) and PTSD by history.  

VA outpatient treatment records, dated in November 1996, show 
that the veteran was living in his mother's house.  He 
reported having problems with insomnia.  It was noted that he 
had a depressed mood and was not overtly psychotic.  He 
denied having any suicidal or homicidal ideation and was 
independent in his activities of daily living. 

A January 1997 VA outpatient treatment record shows that the 
veteran reported he was too busy to be depressed.  He related 
he had some initial insomnia but also said his energy level 
was improving and the future was hopeful.  He denied having 
suicidal or homicidal ideation, or auditory or visual 
hallucinations.  The clinical impressions were depression 
(not otherwise specified) and PTSD. 

In an April 1997 statement, a claims representative of the 
SSA, indicated that the veteran was neither receiving social 
security benefits nor social security supplemental income.  
It was also noted that SSA did not have any of the veteran's 
medical records.  Again, in a March 1998 note, SSA indicated 
that they did not have any records relating to the veteran.

In July 1998, the veteran underwent a psychological 
evaluation at a private facility, as part of his application 
for a job within the East Baton Rouge City Parish.  During 
the evaluation, he reported, he had completed 5 years of 
college and had earned a degree in law enforcement and 
corrections.  He said his periods of employment ranged in 
duration from 3 to 14 years.  He said he had been married 
twice, was currently divorced, and had five children who 
ranged in age from 30 to 37 years old.  Following an academic 
assessment, it was concluded that the veteran was able to 
read at an above high school level, and spell and do 
arithmetic at a high school level; and the examiner remarked 
that the veteran's academic levels should be sufficient for 
most tasks required of a corrections officer.  On objective 
personality assessment, it was noted the veteran involved 
himself in a significant amount of impression management and 
had a large number of idiosyncratic responses.  Additionally, 
he portrayed himself as exceptionally free of the common 
shortcomings to which most individuals will admit.  It was 
also concluded that because of his overly defensive test-
taking posture he was not recommended for hire by Juvenile 
Services.  Additionally, because of his high level of 
defensiveness, the psychological interpretation of the 
profile was deemed invalid.

In numerous letters, received at the RO in February and March 
1999, SSA noted that the veteran's claim for SSA disability 
benefits had been previously denied.  SSA also noted that the 
veteran's file no longer existed (as it had been destroyed) 
and there was no means of reconstructing such.

II.  Legal Analysis

The veteran's claim for an increased rating for PTSD is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a), meaning 
that it is not inherently implausible.  Evidentiary 
development requested by the Board in 1995 and 1997 has been 
completed to the fullest extent possible.  In this regard, it 
is pointed out that exhaustive attempts to obtain any 
outstanding SSA records were unsuccessful.  According to SSA, 
all of the veteran's records have been destroyed and cannot 
be reconstructed.  As such, VA has fulfilled its obligation 
to assist the veteran and his claim must now be adjudicated.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disorders were 
revised.  Under the old criteria pertaining to PTSD, in 
effect prior to November 7, 1996, a 30 percent rating is to 
be assigned when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  (The term "definite" in the 
regulation means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOPGCPREC 9-93.)  A 50 percent rating is assigned 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when symptoms result in severe social and 
industrial impairment.  A 100 percent rating is assigned when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. 
§ 4.130.  Under the new criteria, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A rating of 100 percent is only merited in 
those situations in which the veteran's mental disability 
rises to a state of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1999).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

As an initial matter, it is noted that there is evidence on 
file which shows that the veteran has a personality disorder.  
A personality disorder is not a disease or injury for VA 
compensation purposes, and related impairment may not be 
considered in support of the veteran's claim for an increased 
rating for PTSD.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439 (1992).  

Applying the old criteria, with particular regard to social 
adaptability, it is noted that while the veteran describes 
himself as somewhat of a loner, evidence on file conversely 
shows that he has a variety of social contacts including his 
parents, several male friends, and neighbors.  With regard to 
industrial adaptability, it is noted that the veteran has a 
college education with a degree in law enforcement and 
corrections.  His last job was as a correctional officer with 
the Louisiana Department of Public Safety and Corrections, 
from 1986 to 1990.  A statement from the veteran's employer 
shows that he was not fired from his job as a correctional 
officer but he voluntarily quit (in 1990) as he wanted to 
pursue work as an accounting technician.  He has apparently 
been unemployed ever since.

At a VA psychiatric compensation examination in April 1993, 
the veteran's PTSD was described as mild to moderate.  More 
recently, in June 1996, objective findings from a VA 
psychiatric examination were for the most part normal, aside 
from slightly pressured speech and some anxiousness.  His GAF 
score was 70.  In July 1998, the veteran underwent a 
psychological evaluation.  Unfortunately, the findings of the 
psychological profile were deemed invalid due to the 
veteran's defensive test-taking posture.  

While it is acknowledged that SSA, in a 1992 decision, 
apparently described the veteran's mental impairment as 
severe, this characterization, alone, without corroborative 
medical evidence is of little probative value.  Notably, in 
June 1993, the SSA Appeals Counsel questioned the validity of 
the previous SSA finding regarding the severity of the 
veteran's mental impairment and pointed to specific medical 
evidence which was to the contrary.  Indeed, recent medical 
evidence (discussed above) does not reflect severe mental 
impairment but is suggestive of mild to moderate impairment.  
Additionally, it is acknowledged that the veteran's private 
physician (Dr. Randall Smith), insinuated in a 1991 statement 
that the veteran was totally disabled.  Dr. Smith, however, 
did not solely attribute the veteran's state of impairment to 
his service-connected psychiatric disorder.  Rather, he 
indicated that the veteran had multitude of physical 
problems, including gunshot wound residuals, high blood 
pressure, and bilateral carpal tunnel syndrome, as well as a 
psychiatric disorder, all of which contributed to his 
disabled state.  It must be pointed out that impairment from 
disabilities other that PTSD may not be considered in support 
of the veteran's claim for an increased rating.  38 C.F.R. 
§ 4.14. 

In sum, the evidence does not demonstrate that, due to his 
PTSD, alone, his ability to establish and maintain effective 
or favorable relationships with people is considerably 
impaired and that psychoneurotic symptoms are of such 
severity and persistence that there is considerable 
impairment in the ability to obtain or retain employment, as 
would warrant a 50 percent rating.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The weight of the evidence 
shows that the veteran's psychiatric disorder more nearly 
approximates the old criteria for a 30 percent rating (a 
definite degree of social and industrial impairment).  38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

With respect to the new criteria, the medical evidence on 
file, including clinical findings from 1992, 1993, and 1996 
VA compensation examinations, has generally reflected that 
the veteran is well oriented with intact judgment and 
insight.  There is no evidence of delusions, auditory or 
visual hallucinations, or homicidal or suicidal ideation.  
His mood has, on occasion, appeared euthymic; he has had 
sleep difficulties; and he has appeared anxious.  
Nevertheless, the Board finds that his overall symptoms do 
not support a 50 percent rating under the new criteria.  
There is no evidence on file showing reduced reliability and 
productivity due to symptoms, including circumstantial, 
circumlocutory, or stereotyped speech, panic attacks which 
occur more than once a week, difficulty in understanding 
complex command, or impaired judgment and abstract thinking.  
It is pointed out that the veteran has not received any 
significant treatment for PTSD in recent years.  Based on all 
the evidence, an increased rating to 50 percent is not 
warranted under the new criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  The weight of the evidence 
establishes that the veteran's PTSD is no more than 30 
percent disabling under either the old or new regulations 
concerning ratings for psychiatric disorders.  

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's service-connected psychiatric 
disorder has recently required frequent periods of 
hospitalization.  Further, while his service-connected 
psychiatric disorder may well cause some impairment in his 
daily activities, there is nothing to distinguish his 
situation from the cases of numerous other veterans who are 
subject to the schedular rating criteria for psychiatric 
disorders.  In any event, the Board, in the first instance, 
may not assign an extraschedular rating.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for PTSD is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

